          Case 4:18-cr-00307-SWW Document 68 Filed 08/13/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

UNITED STATES OF AMERICA                   *
                                           *
V.                                         *      CASE NO. 4:18CR00307-02 SWW
                                           *               4:21CV00624 SWW
CURTIS DARNELL GUY                         *


                                      ORDER

      Before the Court is a motion to vacate, set aside, or correct a sentence

pursuant to 28 U.S.C. § 2255 (Doc. 64) by Defendant Curtis Darnell Guy, and the

United States’ response in opposition. Doc. 67. After careful consideration, and

for reasons that follow, the motion is denied.1


                                  I. Background

      On July 20, 2019, Mr. Guy waived indictment and pleaded guilty to a one-

count, superseding information that charged him with being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1). Docs 45, 46. On November 22,

2019, the Court sentenced Mr. Guy to 180 months’ imprisonment, followed by




      1
       The Court finds that an evidentiary hearing is unnecessary, because “the
motion and the files and records of the case conclusively show that [Defendant
Guy] is entitled to no relief.” 28 U.S.C. § 2255(b).
        Case 4:18-cr-00307-SWW Document 68 Filed 08/13/21 Page 2 of 7




three years’ supervised release. Doc. 54. Mr. Guy did not appeal his conviction or

sentence.

      On July 14, 2021, Mr. Guy filed the present motion under § 2255. He

challenges the legality of his sentence, contending that it exceeds the statutory

maximum penalty under 18 U.S.C. § 922(g). He also claims that his attorney

provided him ineffective assistance of counsel by (1) failing to object to the

sentence imposed at sentencing and (2) failing to appeal the sentence.

                                  II.   Discussion

      A. Legality of Sentence

      Mr. Guy argues that his sentence is excessive in violation of his right to due

process because the statutory maximum sentence for a violation of § 922(g)(1) is a

ten-year (120-month) prison term under 18 U.S.C. § 924(g)(2). Mr. Guy overlooks

that he qualified as an armed career criminal and was therefore subject to an

enhanced sentence under 18 U.S.C. § 924(e)(1), which carries a fifteen-year (180-

month) mandatory minimum sentence.

      Before Mr. Guy pleaded guilty to the superseding information, the Court

informed him that, depending on his criminal history, it was possible that his

sentencing range would change and that sentencing penalties would apply, and

those penalties were explained to Mr. Guy.




                                          2
          Case 4:18-cr-00307-SWW Document 68 Filed 08/13/21 Page 3 of 7




         After Mr. Guy’s guilty plea, in the course of preparing a presentence report,

the United States Probation Office discovered an additional conviction that

qualified Mr. Guy as an armed career criminal. Initially, Mr. Guy’s attorney, Mr.

Ron Davis, objected to the inclusion of the additional conviction, but at the

sentencing hearing, Mr. Davis reported that Mr. Guy had acknowledged the

additional conviction, and he withdrew the objection.

         With a total offense level of 31 and a criminal history category of VI, Mr.

Guy’s sentencing range under the United States Sentencing Guidelines was 188 to

235 months in prison. At sentencing, Mr. Davis requested that the Court impose a

statutory minimum sentence of 180 months, and the Court did so.

         Mr. Guy’s illegal sentence claim is without merit, and as the Government

asserts, it is also time-barred under the one-year statute of limitations under 28

U.S.C. § 2255(f) and waived under the terms of his plea agreement. See Doc. 48 at

2-3.

         The record conclusively shows that Mr. Guy is entitled to no relief on this

claim.

         B. Ineffective Assistance of Counsel for Failure to Object to Sentence

         To establish ineffective assistance of counsel, Defendant must prove (1)

deficient performance--that his counsel=s representation fell below an objective

standard of reasonableness; and (2) prejudice--that but for counsel=s

                                            3
          Case 4:18-cr-00307-SWW Document 68 Filed 08/13/21 Page 4 of 7




unprofessional errors, the result of the proceeding would be different. See

Strickland v. Washington, 466 U.S. 668, 688-694, 104 S. Ct. 2052, 2064-2068

(1984). In order to satisfy the prejudice requirement, Defendant must show Athere

is a reasonable probability that, but for counsel=s errors, he would not have pleaded

guilty and would have insisted on going to trial.@ Hill v. Lockhart, 474 U.S. 52, 59,

106 S. Ct. 366 (1985). For reasons the Court has explained in connection with Mr.

Guy’s underlying claim that he received an illegal sentence, he is unable to

demonstrate that absent Mr. Davis’s alleged errors, the result of his sentencing

proceeding would have been different.

         The record conclusively shows that Mr. Guy is entitled to no relief on this

claim.

         C. Ineffective Assistance of Counsel for Failure to Appeal

         After sentencing Mr. Guy, the Court explained to him that he had a right to

appeal his sentence if he believed it was contrary to law or an abuse of discretion.

The Court informed Mr. Guy of his right to an attorney and to have a notice of

appeal filed on his behalf and that the Clerk would prepare and file a notice of

appeal at his request. The Court emphasized to Mr. Guy that he was required to

file a notice of appeal within fourteen days from entry of the judgment. The Court

asked Mr. Davis to discuss the right to appeal with his client, and Mr. Davis

responded that he would do so.

                                            4
        Case 4:18-cr-00307-SWW Document 68 Filed 08/13/21 Page 5 of 7




      With his petition, Mr. Guy alleges that he verbally requested that Mr. Davis

file a notice of appeal challenging his “180-month illegal sentence.” Doc 64, at 13.

Mr. Guy does not say when he requested that Mr. Guy file a notice of appeal, nor

does he provide any details regarding his request.

      Mr. Davis has submitted an affidavit, stating that he met with Mr. Guy on

July 11, 2019; July 30, 2019 (the day Mr. Guy pleaded guilty); and November 20,

2019 (the day after sentencing). Mr. Davis states that during these meetings, he

explained applicable sentencing ranges to Mr. Guy and told him that pursuant to

the plea agreement, he would not be able to appeal his sentence. Doc. 67-3. Mr.

Davis states that after the sentencing hearing, he informed Mr. Guy that he had

received the lowest sentence possible and that he had no basis for an appeal. Mr.

Davis states: “At no time did Mr. Guy request that I appeal the 180-month

sentence he received in this matter.” Id., ¶ 5.

      “An attorney's failure to file a notice of appeal upon the client's request

constitutes ineffective assistance of counsel, and no specific showing of prejudice

is required.” United States v. Sellner, 773 F.3d 927, 930 (8th Cir. 2014) (citations

omitted). Nevertheless, “the petitioner must show that he made his desire to appeal

evident to his attorney, and a bare assertion by the petitioner that he made the

request is not by itself sufficient evidence if the factfinder finds more credible




                                           5
        Case 4:18-cr-00307-SWW Document 68 Filed 08/13/21 Page 6 of 7




evidence that indicates to the contrary.” Yodprasit v. United States, 294 F.3d 966,

969 (8th Cir. 2002).

      Under most circumstances, a credibility determination requires a hearing.

An evidentiary hearing may be denied, however, if the motion, files, and record of

the case conclusively show that the movant is not entitled to relief. 28 U.S.C.

§ 2255(b). The court may find the record conclusive if either “(1) the [petitioner's]

allegations, accepted as true, would not entitle the [petitioner] to relief, or (2) the

allegations cannot be accepted as true because they are contradicted by the record,

inherently incredible, or conclusions rather than statements of fact.” Buster v.

United States, 447 F.3d 1130, 1132 (8th Cir. 2006) (quoting Sanders v. United

States, 341 F.3d 720, 722 (8th Cir.2003)) (internal quotation marks omitted).

      Here, Mr. Guy’s bare assertion that he asked Mr. Davis to appeal his

sentence is unsupported by the record. Mr. Davis’s account of discussions with

Mr. Guy are entirely consistent with the history of this case as reflected in the

record. Furthermore, the Court clearly informed Mr. Guy at sentencing about his

right to appeal and that if he chose to do so, he was required to file a notice of

appeal within fourteen days. It is inherently incredible to think that Mr. Guy

would wait nearly two years to raise the issue of an appeal if he had actually

intended to appeal his sentence and had communicated his intent to Mr. Davis.




                                            6
          Case 4:18-cr-00307-SWW Document 68 Filed 08/13/21 Page 7 of 7




         The record conclusively shows that Mr. Guy is entitled to no relief on this

claim.

                                   III.   Conclusion

         For the reasons stated, Defendant=s Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. ' 2255 (Doc. 64) is DENIED.

         IT IS SO ORDERED THIS 13TH DAY OF AUGUST, 2021.

                                                /s/Susan Webber Wright
                                                UNITED STATES DISTRICT JUDGE




                                            7
